Citation Nr: 1216061	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar warts of the left foot.

2.  Entitlement to an initial compensable rating for plantar warts of the right foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for plantar warts of the left foot; and established service connection for plantar warts of the right foot, evaluated as noncompensable (zero percent) effective from May 10, 2004.

The Veteran provided testimony at a hearing before the undersigned Veterans Law (VLJ) Judge in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in November 2010, at which time it was remanded for further development to include a VA medical examination that addressed the etiology of the plantar warts of the left foot, and the current severity of the service-connected plantar warts of the right foot.  Such an examination was accomplished in December 2010.  Unfortunately, the examiner could not provide the information requested by the remand with respect to the right foot as the Veteran apparently did not have any plantar warts at the time of the examination.    

The Veteran has reported experiencing periods of no symptomatology followed by a flare-up period.  In such cases, VA is required to offer an examination while the Veteran's skin problems are active.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease].  

Additionally, during the hearing the Veteran reported that he would explore the possibility of obtaining and providing additional private medical records.  The Veteran should be asked to either provide or sufficiently identify any medical records that are not already of record.  The Veteran should also be notified as to how he can substantiate his claim for service connection on a secondary basis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

As noted in the November 2010 remand, the Veteran essentially contends that he developed plantar warts on his left foot during service and that he continued to have similar symptoms and manifestations after service.  His service treatment records show treatment and diagnosis of plantar warts involving the right foot only.  However, a few clinical entries indicate findings of plantar warts and verruca acuminata without specifying a particular foot. 

The November 2004 VA examination diagnosed bilateral plantar warts, but the examiner noted that it was difficult to state whether one had caused the other.  At the March 2005 VA examination, a VA examiner diagnosed plantar keratosis bilateral feet as least as likely as not secondary to military duty.  Both of these opinions were provided without supporting rationale and there is no indication that the claims file was reviewed. 

In March 2007, a VA examiner reviewed the Veteran's claims folder and examined the Veteran.  The examiner noted the service treatment records included several references to plantar warts of the right foot and other records that just stated 'plantar warts,' but did not identify the left or right foot.  The examiner opined that it would be mere speculation to say that the plantar warts were also present on the left foot in service. 

The March 2010 VA examiner provided a diagnosis of porokeratosis plantaris discrete, bilaterally.  This examiner stated that the findings of porokeratosis were related to the Veteran's treatment of plantar warts which occurred during active duty. 

The Board found in its November 2010 remand that although the Veteran's VA claims file was reviewed during the VA examinations in March 2007 and March 2010, the medical opinions were not supported by any clinical rationale.  This was particularly troubling in the case of the March 2010 opinion because the examiner has linked current findings of porokeratosis to treatment of plantar warts in service; without any explanation of how it was determined that the left foot plantar warts existed in service, for example by indicating that plantar warts are contagious.  Based on the record, the Board concluded that a new VA examination and medical opinion (one that is accompanied by a detailed clinical rationale) on the etiology of the current left foot disorder (variously diagnosed as plantar warts and porokeratosis plantaris discrete) was necessary.  In pertinent part, the Board directed that the examiner was specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (at least a 50 percent probability) that a current left foot disorder (i.e. plantar warts or porokeratosis plantaris) is etiologically related to the Veteran's active military service, or to his service-connected right foot disorder.

The Boar observes that the December 2010 VA examiner stated that there was no indication of continuity of treatment (for warts), and no indication that any presently noted foot condition (eczema) was associated, caused by, or the result of any foot condition noted while on active duty; no apparent disabling condition with a military nexus.  However, this opinion did not address whether the left foot plantar warts were secondary to the service-connected right foot plantar warts, as directed by the Board's remand directives.

The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  Accordingly, the Board must again remand for an opinion.

In addition, as the Veteran receives medical care through VA, medical records dating from February 21, 2012, should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any private medical records that have not already been associated with the claims folder.  Then, take appropriate steps to secure any medical records so identified and associate them with the claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate VA medical records dating from February 21, 2012, with the record.  

3.  Provide the Veteran with notice as to how he can substantiate his claim for service connection as secondary to the service-connected right foot disability.  

4.  Schedule the Veteran for a VA examination (skin and scars), in order to determine the nature and etiology of the Veteran's plantar warts.  If possible, the examination should be scheduled during a period of flare-up, e.g., when he has active plantar warts on the right foot.  See Ardison.  

The examiner should provide an assessment of the current nature and severity of the Veteran's service-connected right foot plantar warts which includes, but is not limited to the following: a history regarding frequency and duration of outbreaks; specific measurements regarding the size (length and width) of the warts on the right foot; an estimate, to the extent possible, of what percentage of the body and/or the exposed area of the body is affected by the service-connected right foot plantar warts on average (not necessarily what is present at the time of the examination).  

The examiner should also indicate whether treatment includes use of systemic therapy and whether such therapy was required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  

The examiner is also requested to provide an opinion as to whether the Veteran's need for recurrent trimming and surgical excision of his right foot plantar warts is equivalent to an 'unstable' scar (i.e. such that there is frequent loss of covering of skin) and if he has scars that are superficial and painful.  A complete rationale must be given for any opinion expressed.   

The examiner must also address whether it is at least as likely as not (at least a 50 percent probability) that a current left foot disorder (i.e. plantar warts or porokeratosis plantaris) began in or is etiologically related to the Veteran's active military service.  In this regard, the examiner should consider the Veteran's reports that he had bilateral plantar warts in service and continuity of symptomatology after service.  

The examiner should also address whether his plantar warts of the left foot are due to or caused by his service-connected right foot disorder (plantar warts).  

Also, are his plantar warts of the left foot aggravated (worsened) by the service-connected left foot plantar warts.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines that an opinion cannot be provided without resort to speculation.  Further, the examination report should reflect that the claims folder was reviewed.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2012, and provides an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


